 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   HSBC BANK USA, N.A.,                                   Case No.: 2:17-cv-02400-JAD-NJK
12          Plaintiff(s),                                                 Order
13   v.                                                              [Docket No. 65]
14   FLAMINGO 316, LLC, et al.,
15          Defendant(s).
16         On March 27, 2019, the Court set a settlement conference for May 9, 2019. Docket No.
17 61. Any request to change that date was due by April 3, 2019. See id. at 1 n.1. Over a month
18 later, on May 7, 2019, the parties filed a stipulation to continue the settlement conference based
19 on the unelaborated assertion that “the representative for HSBC set to attend the conference has a
20 personal family conflict.” Docket No. 65 at 2. No explanation is made why this request could not
21 have been made by the deadline for doing so on April 3, 2019. Cf. Fed. R. Civ. P. 6(b)(1)(B)
22 (requests to extend made after a deadline has expired require a showing of excusable neglect).
23         The Court hereby SETS this stipulation for a telephonic hearing for today, May 7, 2019,
24 at 3:00 p.m. Counsel shall appear telephonically by calling the Court conference line at 877-402-
25 9757 at least five minutes prior to the hearing. The conference code is 6791056. In order to ensure
26 a clear recording of the hearing, the call must be made using a land line phone. Cell phone calls,
27 as well as the use of a speaker phone, are prohibited.
28

                                                    1
 1         Counsel shall be prepared to provide (1) elaboration on the reason underlying the request,
 2 (2) explanation why the settlement conference cannot be attended by a different representative for
 3 HSBC, (3) explanation why the stipulation was not filed in a timely manner, and (4) additional
 4 dates on which all required participants are available in the event the stipulation is granted, as the
 5 four dates offered in the stipulation conflict with other duties of the Court.
 6         IT IS SO ORDERED.
 7         Dated: May 7, 2019
 8                                                                ______________________________
                                                                  Nancy J. Koppe
 9                                                                United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
